PER CURIAM.
Affirmed without prejudice to appellant filing a timely motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, challenging the voluntariness of his plea agreement in lower tribunal case number 502011CF007485AXX, in light of his claim that he was not awarded the proper amount of jail credit as part of the agreement. See Johnson v. State, 60 So.3d 1045, 1052 (Fla.2011); Lacy v. State, 117 So.3d 848 (Fla. 4th DCA 2013); Villar v. State, 110 So.3d 503, 504 (Fla. 4th DCA 2013).

Affirmed without prejudice.

STEVENSON, GROSS and TAYLOR, JJ., concur.